DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of Cameron et al. (US 10,039,320) and Dickens et al. (US 10,945,463)  teach “an aerosol delivery system comprising: a first aerosol delivery device comprising a first engagement mechanism, a first power supply, and a first vaporizer, wherein the first vaporizer is arranged to selectively receive power from the first power supply to generate a first aerosol from a first aerosol precursor material for user inhalation; and a second aerosol delivery device comprising a second engagement mechanism, a second power supply, and a second vaporizer, wherein the second vaporizer is arranged to selectively receive power from the second power supply to generate a second aerosol from a second aerosol precursor material for user inhalation”.
However, none of Cameron et al. (US 10,039,320) and Dickens et al. (US 10,945,463) teaches “the first engagement mechanism of the first aerosol delivery device and the second engagement mechanism of the second aerosol delivery device are arranged to releasably co-engage with one another to selectively couple the first aerosol delivery device to the second aerosol delivery device so the first aerosol delivery device and the second aerosol delivery device may be used together to deliver the first aerosol and the second aerosol to a single user when the first aerosol delivery device and the second aerosol delivery device are coupled together and may be used independently to deliver the first aerosol and the second aerosol aerosols to different users when the first aerosol delivery device and the second aerosol delivery device are not coupled together”;
Regarding claim 16, prior arts of Cameron et al. (US 10,039,320) and Dickens et al. (US 10,945,463) teach “an aerosol delivery device comprising: a power supply; a vaporizer arranged to selectively receive power from the power supply to generate an aerosol from an aerosol precursor material for user inhalation”.
However, none of Cameron et al. (US 10,039,320) and Dickens et al. (US 10,945,463) teaches “an engagement mechanism for releasably co-engaging the aerosol delivery device with a further aerosol delivery device arranged to generate a further aerosol for user inhalation so the aerosol delivery device and the further aerosol delivery device may be used together to deliver aerosol to a single user when the aerosol delivery device and the further aerosol delivery device are coupled together and the aerosol delivery device may be used independently of the further aerosol delivery device when the aerosol delivery device is not coupled to the further aerosol delivery device”;
Regarding claim 17, prior arts of Cameron et al. (US 10,039,320) and Dickens et al. (US 10,945,463) teach “an aerosol delivery system comprising: first aerosol delivery means comprising first engagement means, first power supply means, and first vaporizing means, wherein the first vaporizing means is arranged to selectively receive power from the first power supply means to generate a first aerosol from a first aerosol precursor material for user inhalation; and second aerosol delivery means comprising second engagement means, second power supply means, and second vaporizing means, wherein the second vaporizing means is arranged to selectively receive power from the second power supply means to generate a second aerosol from a second aerosol precursor material for user inhalation”.
However, none of Cameron et al. (US 10,039,320) and Dickens et al. (US 10,945,463) teaches “the first engagement means of the first aerosol delivery means and the second engagement means of the second aerosol delivery means are arranged to releasably co-engage with one another to selectively couple the first aerosol delivery means to the second aerosol delivery means so the first aerosol delivery means and the second aerosol delivery means may be used together to deliver the first aerosol and the second aerosol to a single user when the first aerosol delivery means and the second aerosol delivery means are coupled together and may be used independently to deliver the first aerosol and the second aerosol to different users when the first aerosol delivery means and the second aerosol delivery means are not coupled together”. 
The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claims 1, 16 and 17. These limitations, in combination with the remaining limitations of claims 1, 16 or 17, are neither taught nor suggested by the prior art of record, therefore claims 1, 16 and 17 are allowable.
Claims 2 – 15 are dependent on clam 1, directly or indirectly and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831